ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Al-Muntakaa Company                          )       ASBCA Nos. 58447, 59010
                                             )
Under Contract No. W912ER-12-C-0010          )

APPEARANCE FOR THE APPELLANT:                        Joseph J. Petrillo, Esq.
                                                      Petrillo & Powell, P.L.L.C.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Pietro 0. Mistretta, Esq.
                                                     Daniel B. McConnell, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 29 July 2014


                                              c::~T~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58447, 59010, Appeals of
Al-Muntakaa Company, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals